Citation Nr: 9909950	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-02 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently rated at 10 percent 
disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of right 
shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefits sought on 
appeal.  The Board notes that the veteran also had initiated 
an appeal on the issue of entitlement to service connection 
for bilateral ankle sprains.  However, because the veteran 
withdrew this issue from appeal at his February 1998 RO 
hearing, this issue is not now before the Board.  The Board 
further notes that the veteran's claim of entitlement to an 
increased evaluation for PTSD requires additional RO action.  
This issue is discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
hearing loss with his period of active service.

2.  There is no current diagnosis of tinnitus.

3.  There is no current diagnosis of right shoulder strain.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
hearing loss, for tinnitus and for right shoulder strain are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A.  Hearing loss and tinnitus.

The veteran's service medical records (SMR's) disclose no 
reference to the veteran's having sought or received 
treatment for hearing loss or tinnitus during his period of 
active service.  Neither do the SMR's disclose a diagnosis 
for hearing loss or tinnitus.  At the time of his separation 
examination in July 1970 the veteran demonstrated no hearing 
loss as his pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
Not 
tested
0
LEFT
0
0
0
Not 
tested
0

At his February 1998 RO hearing the veteran attributed his 
hearing loss to the noises from Vietnam combat.  He was 
unable to say for certain whether he sought medical treatment 
for hearing loss or tinnitus in service but he stated that he 
first noticed tinnitus "very slightly" in service and first 
noticed a hearing loss in about 1990.

The claims file contains no audiometric or other medical 
evidence pertaining to the veteran's ears and hearing from 
the time of his separation from service to September 1996, at 
which time the veteran underwent a VA audiological 
examination.  The examiner noted an impression of a severe to 
profound right ear hearing loss from 3000-8000 Hz and 
moderate to moderately severe left ear hearing loss from 
3000-8000 Hz.  The examiner did not note the etiology of the 
hearing loss.  The examiner noted the veteran's complaint of 
tinnitus but provided no diagnosis for tinnitus.

Upon a VA audiological examination in May 1997 the veteran 
was shown to have an average puretone conduction (excluding 
readings at 500 Hz) of 36 in the left ear and 48 in the right 
ear.  His puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
65
80
LEFT
5
10
20
55
60

Audiometry revealed speech recognition ability of 92 percent 
in the right ear and 90 percent in the left ear.  The 
examiner noted a mild right ear sensorineural hearing loss at 
2000 Hz , a moderately severe to severe right ear hearing 
loss from 3000 to 8000 Hz, and moderate to moderately severe 
left ear hearing loss from 3000 to 8000 Hz.  The examiner 
provided no etiology of the veteran's hearing loss.  The 
examiner provided a diagnosis for bilateral sensorineural 
hearing loss and for tinnitus but described no objective 
findings supporting the diagnosis for tinnitus.  The only 
support for the tinnitus diagnosis described in the 
examination report was the veteran's own reports.  The 
examiner provided no etiology for the diagnosed tinnitus.

Upon a VA audiological examination in October 1997 the 
veteran was shown to have an average puretone conduction 
(excluding readings at 500 Hz) of 35 in the left ear and 49 
in the right ear.  His puretone thresholds in decibels were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
70
80
LEFT
15
10
15
55
60

Audiometry revealed speech recognition ability of 92 percent 
in both ears.  The examiner diagnosed the veteran for 
bilateral high pitch sensorineural hearing loss but provided 
no etiology of the veteran's hearing loss.  Although the 
examiner also noted the veteran's report of "ringing 
tinnitus in both ears for 30 years" the examiner did not 
diagnose the veteran for tinnitus.

From a review of the evidence described above it is clear 
that the first medical evidence of hearing loss appeared in 
September 1996, more than 25 years following the veteran's 
service.  There is no medical evidence that the veteran had a 
hearing loss in service or that his current hearing loss is 
related to an incident in service.  Similarly, there is no 
medical evidence that the veteran was diagnosed with tinnitus 
either in service or at any time thereafter.  It is apparent 
that the May 1997 diagnosis for tinnitus is based only upon a 
medical history supplied by the veteran himself.  But a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  Furthermore, notwithstanding the diagnosis, 
there is no competent medical evidence linking the veteran's 
claimed tinnitus to his period of active service.  The only 
evidence that purports to relate the hearing loss and claimed 
tinnitus to service is the veteran's own statements.  
However, because at all times relevant to this appeal the 
appellant has been a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence either of a nexus between his current hearing loss 
and his period of active service or of a current diagnosis of 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)  Undoubtedly, the veteran is sincere in his belief 
that his hearing loss is related to his service and that he 
currently has tinnitus.  However, he is not qualified as a 
layperson to offer such an opinion and the veteran's mere 
contentions without supporting medical evidence do not 
constitute well-grounded claims.

Inasmuch as the record is devoid of competent medical 
evidence either establishing a link between the veteran's 
current hearing loss and his period of active service or 
showing current tinnitus, the veteran's claims for service 
connection for hearing loss and tinnitus are implausible and 
must be denied as not well grounded.

B.  Right shoulder strain.

At his February 1998 RO hearing the veteran explained that he 
injured his right shoulder at Fort Sam Houston prior to his 
tour of duty in Vietnam.  The veteran's SMR's confirm that in 
April 1969 he sought treatment for a twisted right shoulder 
that was diagnosed as ligament strain.  In July 1969 a 
Physical Profile Record discloses that the veteran was 
diagnosed with a right shoulder ligamentous strain and 
precluded from making parachute jumps for two weeks.  SMR's 
from May 1970 disclose that the veteran sought medical 
treatment for a right shoulder disorder.  However, x-rays at 
that time revealed the shoulder to have been normal.  The 
veteran's separation physical examination in July 1970 shows 
clinical evaluation of his upper extremities and 
musculoskeletal system was "normal."

Upon a VA examination in September 1996 the examiner noted no 
veteran report of right shoulder discomfort and diagnosed no 
right shoulder disorder.

The claims file contains no medical evidence pertaining to 
the veteran's right shoulder strain from the time of his 
separation from service to March and April 1997, at which 
time the veteran underwent VA physical examinations.  During 
those examinations the veteran described his history of an 
in-service right shoulder injury but the examiners noted no 
diagnosis or veteran complaints of a current right shoulder 
disorder.  The veteran also underwent a VA examination in 
October 1997 during which he complained of right shoulder 
pain.  However, the examiner neither objectively confirmed 
the veteran's shoulder pain nor diagnosed a right shoulder 
disorder.

Beyond the appellant's own statements, there is no competent 
medical evidence supporting the veteran's assertion that he 
currently has right shoulder strain.  For the reason's 
discussed at Part A, supra, his statements alone cannot 
constitute competent evidence of a current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has right 
shoulder strain the veteran's claim for service connection 
for that disorder is implausible and must be denied as not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.



ORDER

Service connection for hearing loss, for tinnitus and for 
right shoulder strain are denied.


REMAND

In February 1998, the veteran perfected an appeal for a 
higher evaluation for his service-connected PTSD following 
the RO's November 1998 decision to reduce the evaluation from 
30 percent to 10 percent.  In April 1998 the RO notified the 
veteran that this appeal was certified to the Board for 
disposition.  Since April 1998, additional medical records 
including a VA hospital discharge report dated in December 
1998 was associated with the claims file.  Although the 
additional VA medical records relate to the issue currently 
on appeal, the record does not disclose that the RO 
reevaluated the veteran's claim in light of the new evidence 
or addressed the new evidence in a supplemental statement of 
the case.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waives 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (1997).  Because the RO did not consider 
evidence submitted since December 1997 and because neither 
the veteran nor his representative waived RO consideration of 
this evidence, the claim must be remanded so the RO can cure 
the procedural defect.

In consideration of the foregoing, it is the opinion of the 
Board that further development of the case is necessary to 
provide the veteran due process of law and full consideration 
of this appeal.  Accordingly, this case is REMANDED for the 
following action:

The RO should review the claim on the 
basis of the additional evidence, 
including all medical records received 
since April 1998.  If the benefit sought 
is not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to provide due process of law 
and to obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


